Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications filed 02/07/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 02/07/2022 have been entered.
Priority
This application, filed 08/12/2019, Pub. No. US 2020/0064353 A1, published 02/27/2020, claims benefit of US Provisional application No. 62/718,307, filed 08/13/2018, and US Provisional application No. 62/ 865,446, filed 06/24/2019.
Status of Claims
Claims 1 and 4-37 are currently pending.  Claims 1, 2, 4, 7-15, 17, 18, 20, 21, 23, 26-34 and 36 have been amended, as set forth in Applicant’s Preliminary amendment filed 11/15/2019.  Claims 1-37 have been subject to election/restriction requirement mailed 03/19/2021.  Claim 1 has been amended, and Claims 2 and 3 have been cancelled, as set forth in Applicant’s amendment filed 09/01/2021.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 02/07/2022.  Claims 8, 12-14 and 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.  

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejection of Claims 1, 4-7, 15 and 16 under 35 U.S.C. 102(a)(1) as anticipated by Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598, is withdrawn in view of Applicant’s amendment of the claims.
II.	The rejection of Claims 1, 4-7, 9-11, 15 and 16 under 35 U.S.C. 103 as obvious over Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598; in view of Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112; Bee et al., “Determining the Binding Affinity of Therapeutic Monoclonal Antibodies towards Their Native Unpurified Antigens in Human Serum,” PLoS One, 2013, 8(11):e80501, pp. 1-13; Roberts et al., “Specific Ion and Buffer Effects on Protein–Protein Interactions of a Monoclonal Antibody,” Mol. Pharmaceutics, Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15; is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-6 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claims 4-6, as recited in Claim 4, are drawn to: 

    PNG
    media_image1.png
    225
    1056
    media_image1.png
    Greyscale

Emphasis added.




    PNG
    media_image2.png
    776
    1046
    media_image2.png
    Greyscale



The subject matter of Claims 4-6 is broader than the subject matter of Claim 1, which limits a biologically relevant molecular crowding agent to a protein that does not specifically bind to a target molecule.  In order to overcome this rejection, it is suggested to amend Claim 4 by reciting a proper Markush group, for example, as follows: “wherein the protein is selected from the group consisting of ….”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4-7, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019).
Shih et al., throughout the publication and, for example, at page 1103, teach that data derived from ligand-binding assays (LBA) may be impacted adversely by what is known as the matrix effect, the direct or indirect alteration or interference in response due to the presence of unintended analytes in biological matrices, such as blood, serum, plasma, urine, feces, saliva and sputum, for example, albumin (the elected species (d)) and immunoglobulin, which are present at high concentrations:

    PNG
    media_image3.png
    458
    518
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    423
    509
    media_image4.png
    Greyscale

Emphasis added.


    PNG
    media_image5.png
    258
    660
    media_image5.png
    Greyscale
     
    PNG
    media_image6.png
    164
    431
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    190
    430
    media_image7.png
    Greyscale



At page 1104, Shih et al. teach:

    PNG
    media_image8.png
    166
    634
    media_image8.png
    Greyscale



At page 1105, in Analytical procedures, Shih et al. teach methods for determining the effects of 10% human serum or 3 mg/ml ChroPure human IgG solution on the binding of antibodies labeled with a biotin/ streptavidin (the elected species (c)) coupled detection system as measured with biolayer interferometry:

    PNG
    media_image9.png
    143
    437
    media_image9.png
    Greyscale
   
    PNG
    media_image10.png
    191
    434
    media_image10.png
    Greyscale



Therefore, each and every element of the claims is met by the Shih et al. reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-7, 11, 15 and 16 are rejected under 35 U.S.C. 103 as obvious over Wright et al., “Characterization of therapeutic antibodies in the presence of human serum proteins by AU-FDS analytical ultracentrifugation,” Anal. Biochem., 2018, vol. 550, pp. 72-83; Available online 11 April 2018; in view of Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15 (PTO-892 mailed 06/01/2021); Shih et al., "Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); and Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019).
The teachings of Shih et al. are discussed above and incorporated herein in its entirety.
With regard to Claim 1, Wright et al., throughout the publication and, for example, in Introduction, teach determining the effects of macromolecular crowding on antibody function is crucial for the development of therapeutic protein drugs, such as antibodies: 

    PNG
    media_image11.png
    424
    642
    media_image11.png
    Greyscale
Emphasis added.


With regard to Claims 4-7, in Abstract, Wright et al. teach characterization of therapeutic antibodies in the presence of human serum proteins, such as human serum albumin (HSA), which is the elected species (d), by AU-FDS analytical ultracentrifugation: 

    PNG
    media_image12.png
    377
    1080
    media_image12.png
    Greyscale

Emphasis added.



Wright et al. do not teach bio-layer interferometry (BLI) recited in Claim 1.

Petersen et al., throughout the publication and, for example, in Introduction, teach that the use of the BLI technology has increased rapidly in the past decade, and this trend is predicted to continue as the technology continues to gain widespread acceptance and Petersen et al. teach BLI Octet platforms offer high-throughput, ease of use, reliability, and high precision analysis when compared with common labeling techniques.  With regard to Claims 11, 15-16, and the elected species (a)-(c), at page 5 and Figure 3, Petersen et al. teach BLI format, wherein the target molecule comprising an antibody, the capture molecule comprising an antigen that specifically binds to the antibody and biotin and streptavidin are employed as a linker:

    PNG
    media_image13.png
    526
    966
    media_image13.png
    Greyscale

Emphasis added.



    PNG
    media_image14.png
    729
    884
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    139
    863
    media_image15.png
    Greyscale





Brandon et al., throughout the publication and, for example, in Abstract, Chapter "Studies using BLI" and Fig. 7, teach methods for determining the effect of milk proteins on the binding of ricin to, for example, biotinylated mAB 1797 via BLI in varying concentrations and encompassing control experiments: 

    PNG
    media_image16.png
    310
    1713
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    668
    1011
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    85
    992
    media_image18.png
    Greyscale




    PNG
    media_image19.png
    403
    560
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    130
    575
    media_image20.png
    Greyscale




It would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used BLI format 

One of ordinary skill in the art would have been motivated to have made and used BLI format for determining the effects of macromolecular crowding on antibody function, because it would be desirable to employ BLI Octet platforms, which, as taught by Petersen et al., offer high-throughput, ease of use, reliability, and high precision analysis when compared with common labeling techniques for determining the effects of macromolecular crowding on antibody function, which determination, as taught by Wright et al., is crucial for the development of therapeutic protein drugs, such as antibodies.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using BLI format for determining the effects of macromolecular crowding on antibody function, because this BLI format is well-established in the art, as taught by Petersen et al.  Moreover, BLI studies on interfering effects of unintended analytes in biological matrices are well-established in the art as well, as taught by Shih et al. and Brandon et al.

Claim 9 is rejected under 35 U.S.C. 103 as obvious over Wright et al., “Characterization of therapeutic antibodies in the presence of human serum proteins by AU-FDS analytical ultracentrifugation,” Anal. Biochem., 2018, vol. 550, pp. 72-83; Available online 11 April 2018; in view of Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15 (PTO-892 mailed 06/01/2021); Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019); and Shih et al., " Strategic approaches for assessment and Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); as applied to Claims 1, 4-7, 11, 15 and 16 above; and further in view of Bee et al., “Determining the Binding Affinity of Therapeutic Monoclonal Antibodies towards Their Native Unpurified Antigens in Human Serum,” PLoS One, 2013, 8(11):e80501, pp. 1-13 (IDS submitted 12/03/2019).
Bee et al., throughout the publication and, for example, in Abstract, teach that:
“We also determined the affinity of each mAb towards its purified recombinant antigen and assessed whether the interactions were pH-dependent. Of the six mAbs studied, three did not appear to discriminate between the serum and recombinant forms of the antigen; one mAb bound serum antigen with a higher affinity than recombinant antigen; and two mAbs displayed a different affinity for serum antigen that could be explained by a pH-dependent interaction. Our results highlight the importance of taking pH into account when measuring the affinities of mAbs towards their serum antigens, since the pH of serum samples becomes increasingly alkaline upon aerobic handling.”  Emphasis added.


As such, Bee et al. clearly suggest the inclusion of a possible pH dependency in a method for determining the effects of macromolecular crowding on antibody function.

Claim 10 is rejected under 35 U.S.C. 103 as obvious over Wright et al., “Characterization of therapeutic antibodies in the presence of human serum proteins by AU-FDS analytical ultracentrifugation,” Anal. Biochem., 2018, vol. 550, pp. 72-83; Available online 11 April 2018; in view of Petersen et al., “Strategies Using Bio-Layer Interferometry Biosensor Technology for Vaccine Research and Development,” Biosensors, 2017, 7, 49, pp. 1-15 (PTO-892 mailed 06/01/2021); Brandon et al., "Milk Matrix Effects on Antibody Binding Analyzed by Enzyme-Linked Immunosorbent Assay and Biolayer Interferometry,” J. Agric. Food Chem., 2015, vol. 63, No 13, pp. 3593–3598 (IDS submitted 12/03/2019); and Shih et al., " Strategic approaches for assessment and minimization of matrix effect in ligand-binding assays,” Bioanalysis, 2014, vol. 6, No 8, pp. 1103-1112 (IDS submitted 12/03/2019); as applied to Claims 1, 4-7, 11, 15 and 16 Roberts et al., “Specific Ion and Buffer Effects on Protein–Protein Interactions of a Monoclonal Antibody,” Mol. Pharmaceutics, 2015, vol. 12, No 1, pp. 179–193 (PTO-892 mailed 06/01/2021).
Roberts et al., throughout the publication and, for example, in Abstract, teach that:
“Better predictive ability of salt and buffer effects on protein—protein interactions requires separating out contributions due to ionic screening, protein charge neutralization by ion binding, and salting-in (out) behavior. We have carried out a systematic study by measuring protein—protein interactions for a monoclonal antibody over an ionic strength range of 25 to 525 mM at 4 pH values (5, 6.5, 8, and 9) in solutions containing sodium chloride, calcium chloride, sodium sulfate, or sodium thiocyante.”  Emphasis added.


As such, Roberts et al. clearly suggest the inclusion of a possible salt dependence as well as a possible pH dependency in a method for determining the effects of macromolecular crowding on antibody function.

Citation of Relevant Art
The art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Dorothy M. Kim, …Michael S. Marlow, “Measuring the effects of macromolecular crowding on antibody function with biolayer interferometry,” mAbs, 2019, vol. 11, issue 7, pp. 1319-1330, which is a post-filing scientific publication co-authored by the inventors of the instant applications. 
Response to Arguments
Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
At page 14 of the Remarks, Applicant argues that:

    PNG
    media_image21.png
    471
    1067
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    222
    1055
    media_image22.png
    Greyscale



    PNG
    media_image23.png
    96
    1078
    media_image23.png
    Greyscale

Emphasis in the original.


At pages 16-17 of the Remarks, Applicant argues that:

    PNG
    media_image24.png
    223
    1039
    media_image24.png
    Greyscale



    PNG
    media_image25.png
    161
    1067
    media_image25.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.  
Shih et al. expressly teach the use of BLI for studying of the matrix effect, i.e, the direct or indirect alteration or interference in response due to the presence of unintended analytes in biological matrices, such as blood, serum, plasma, urine, feces, saliva and sputum, for example, albumin (the elected species (d)) and immunoglobulin, which are present at high concentrations that may impact adversely ligand-binding assays (LBA).
Second, Applicant’s argument regarding the terms non-specific vs. specific as used in the context of Shih et al. is not sustainable because unintended analytes in biological matrices, which impact adversely ligand-binding assays (LBA), clearly represent non-specific crowding agents according to the instant application:  

    PNG
    media_image26.png
    284
    1102
    media_image26.png
    Greyscale



Third, as indicated above, at page 1105, in Analytical procedures, Shih et al. teach methods for determining the effects of 10% human serum or 3 mg/ml ChroPure human IgG solution on the binding of antibodies labeled with a biotin/ streptavidin (the elected species (c)) coupled detection system as measured with biolayer interferometry.  Notably, serum and plasma are explicitly mentioned in paragraph [0013] of the description as referring to crowding agents.  Specific identification of IgG as an interfering factor does not change its nature a non-specific crowding agent with regard to LBA.
Shih et al. fails to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “a method wherein a solution comprising a crowding agent and a target molecule is first contacted with a sensor, which is followed by allowing a target molecule to bind to a capture molecule”) are not recited in the rejected claim(s).  The instantly claimed method does not require any particular order of steps because of the open-ended language “comprising.”

Claim Rejections - 35 USC § 103
At page 18 of the Remarks, Applicant argues that:

    PNG
    media_image27.png
    160
    999
    media_image27.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.  
First, as indicated above, the rejection of Claims 1, 4-7, 9-11, 15 and 16 under 35 U.S.C. 103 as obvious over Brandon et al., in view of Shih et al., Bee et al., Roberts et al., and Petersen et al., is withdrawn in view of Applicant’s amendment of the claims.
Second, as indicated above, it would have been prima facie obvious, before the effective filing date of the claimed invention, for one of ordinary skill in the art to have made and used BLI format for determining the effects of macromolecular crowding on antibody function, because it would be desirable to employ BLI Octet platforms, which, as taught by Petersen et al., offer high-throughput, ease of use, reliability, and high precision analysis when compared with common labeling techniques for determining the effects of Wright et al., is crucial for the development of therapeutic protein drugs, such as antibodies.  One of ordinary skill in the art would have had a reasonable expectation of success in making and using BLI format for determining the effects of macromolecular crowding on antibody function, because this BLI format is well-established in the art, as taught by Petersen et al.  Moreover, BLI studies on interfering effects of unintended analytes in biological matrices are well-established in the art as well, as taught by Shih et al. and Brandon et al.
Third, Applicant’s argument regarding the terms “non-specific” vs. “specific” as used in the context of Shih et al. and Brandon et al. is not sustainable because unintended analytes in biological matrices, which impact adversely ligand-binding assays (LBA), clearly represent non-specific crowding agents according to the instant application.  Further, it is noted that the following Applicant’s argument at page 11 of the Remarks is not scientifically sound:

    PNG
    media_image28.png
    534
    1052
    media_image28.png
    Greyscale

Emphasis in the original.


It is known that high affinity is not sufficient to make a binding interaction specific:

    PNG
    media_image29.png
    337
    1107
    media_image29.png
    Greyscale

See p. 75, Oliver M. Lean, “Binding Specificity and Causal Selection in Drug Design,” Phil. Sci., 2020, vol. 87, No 1, pp.70-90; Emphasis added.



Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641